Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered September 22, 2003, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him to a term of five years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The evidence supported the conclusion that defendant unlawfully entered a hotel with the contemporaneous intent to commit a crime therein. Among other things, the evidence established that he tried to break into a hotel room after taking steps to avoid detection (see People v Gilligan, 42 NY2d 969 [1977]; People v Sainvil, 251 AD2d 46 [1998], lv denied 92 NY2d 930 [1998]).
The trial court properly declined to submit criminal trespass in the second degree as a lesser included offense, since there was no reasonable view of the evidence, viewed most favorably to defendant, to support such a charge (see People v Warfield, 6 AD3d 218 [2004], lv denied 3 NY3d 650 [2004]; People v Mauricio, 215 AD2d 326 [1995], Iv denied 86 NY2d 738 [1995]). The theory that defendant posits as warranting submission of criminal trespass is both unsupported by any evidence and contradicted by defendant’s own statements to hotel employees and the police.
We have considered and rejected defendant’s remaining claims. Concur—Buckley, PJ., Tom, Marlow, Nardelli and Williams, JJ.